          Case 1:18-cv-08529-JMF Document 100 Filed 08/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      8/6/2020



KEITH DREW,

                                            Plaintiff,
                                                                        18-CV-8529 (JMF)(SN)
                          -against-
                                                                     SETTLEMENT CONFERENCE
                                                                             ORDER
CITY OF NEW YORK, et al.,

                                            Defendants.

-----------------------------------------------------------------X


SARAH NETBURN, United States Magistrate Judge:

        A settlement conference by telephone is scheduled for September 2, 2020, at 10:00 a.m.

to discuss resolution of the litigation. At the scheduled time, each party shall call (877) 402-9757

and enter access code 7938632 #.

        IT IS HEREBY ORDERED that the Warden or other official in charge of the Mid-State

Correctional Facility produce Keith Drew, DIN No. 19-A-3129 on September 2, 2020, no later

than 9:50 a.m. to a suitable location within the Mid-State Correctional Facility that is equipped

with a telephone, for the purpose of participating by telephone in a conference with the Court

and defense counsel. IT IS FURTHER ORDERED that Plaintiff be permitted to participate in the

telephonic conference in a confidential manner, without the presence of third parties, unless

safety or security issues necessitate the termination of Mr. Drew’s presence on the call.

        If this time and date presents an inconvenience, the Warden or the Warden’s designee

should promptly inform Chambers by emailing Courtroom Deputy Rachel Slusher at

Rachel_Slusher@nysd.uscourts.gov.
         Case 1:18-cv-08529-JMF Document 100 Filed 08/06/20 Page 2 of 2




       Defense counsel is directed to send this Order to the Warden immediately. The Clerk of

Court is directed to mail a copy of this Order to Plaintiff.

SO ORDERED.




DATED:         August 6, 2020
               New York, New York




                                                  2
